                 Case 4:19-cv-00229-RSB-CLR Document 2 Filed 09/12/19 Page 1 of 2




AO 240 (Rev. 07/10)Application to Proceed in District Court Without Prepaying Fees or Costs(Short Form)

                                       United States District Court ; ji5                                        i ? ph, 2: o?
                                                                         for the




 AAyJrM
                         Plaintiff/Petitioner
                                                                                   Civil Action No.
                           /m<J)ar£^/ui /krAw
                       Defendi^/Respondent ^r7t0Cf


       APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
                                                                    (Short Form)

          I am a plaintiffor petitioner in this case and declare that I am unable to pay the costs ofthese proceedings and
that I am entitl^ to the relief requested.

          In support ofthis application, I answer the following questions under penalty ofpeijury;
          1. Ifincarcerated. I am being held at:
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
_institutional^counUm-my-name._I-am-also-Submittmg.a-siinilaiistatementJ:omany.QtherJnstitution_where_Lw.as_
incarcerated during the last six months.

          2.Ifnot incarcerated. IfI am employed, my employer's name and address are:



My gross pay or wages are: $                                     ,and my take-home pay or wages are. $                 per
 (specifypay period)                                        •

          3. Other Income. In the past 12 months, I have received income from the following sources (checkall that apply):
      (a)Business, profession, or other self-employment                            D   Yes
      (b)Rent payments, interest, or dividends                                     O   Yes
      (c)Pension, annuity, or life insurance payments                              O   Yes
      (d)Disability, or worker's compensation payments                             □   Yes
       (e) Gifts, or inheritances                                                  O                      EPNo
       (f) Any other sources                                                                              O No
          fyou answered "Yes " to any question above, describe below or on separate pages each source ofmoney and
state the amount that you received and what you expect to receive in thefuture.
                      /D                  /y /n^Ah                                 jPddA^.
                    Case 4:19-cv-00229-RSB-CLR Document 2 Filed 09/12/19 Page 2 of 2




  AO 240   (Rev.07/10) Application to Proceed in District Court Without Prepaymg Fees or Costs(Short Form)

             4. Amount of money that I have in cash or in a checking or savings account: $ —

  tiling of




             6. Ai.y housing,transportation, utilities, or loan payments, or other regular monthly expenses r&rcnie.r^pro.ide
  the amount ofth^onih.ly expense):



^tz/'J-zOSoroyoct

Ml/U                             ,f,nd„lS.tailiasonly)ofal]F',son!Who,isdep.nd™tonraefbrslipporl,myreMonshjp
                                                                                                                W A«r




              8 Any debts or fmancial obligations (descrihe the ammnts owed and to whom they are payable):

                               ^/7«^ /afai/'&r/ /ti


               Declaration: I declare under penalty of perjury that the above infonnation is true and understand that a false
   statement may result in a dismissal of my claims.




                                                                                                             Printed name
                                                                                                                    «trn
